AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                       Page I of I



                                       UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                                  JUDGMENT IN A CRIMINAL CASE
                                  v.                                                             (For Offenses Committed On or After November I, 1987)


                        Juan Maria Ruiz-Zavala                                                   Case Number: 3:18-mj-22311-RBB

                                                                                                 Robert E Bove,
                                                                                                 Defendant's Attorney
                                                                                                                                     FILED
REGISTRATION NO. 80143298
                                                                                                                                      OCT 2 4 2018
THE DEFENDANT:
 lZl pleaded guilty to count(s) _.:_1..:.o.:_f..:.C. :.o:::m::.o:p..:.la:::i:::n.:_t------------1~~~~"~C:i:tLE~R~KiN,-E~~··~1;"f·'fjDit:l~fT-T'ERW'IC-eT:11CuO~UOiRRiTmrl
                                                                                                                              BY            tit'.(.. , ~·
 D was found guilty to count(s)                                                                                                             vv                Df PIJTY
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                                                Count Number(s)
8: 1325(a)(2)                        ILLEGAL ENTRY (Misdemeanor)                                                                      1


 D The defendant has been found not guilty on count(s)
                                                                                      ------------------~

 D Count(s)                                                                                       dismissed on the motion of the United States.
                    -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 lZl   Assessment: $10 WAIVED          lZl Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative,                   charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Tuesday, October 23, 2018
                                                                                            Date of Imposition of Sentence



                                                                                            H/rtJt~OCK
                                                                                            UNITED STATES MAGISTRATE JUDGE

                                                                                                                                          3:18-mj-22311-RBB
